Reasons for Allowance

Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimer filed 01/18/2022 has been approved.  The previous double patenting rejection is withdrawn.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 15, and 20. 

The features as recited in independent Claims 1, 15, and 20 “automatically analyze text in the first document based on stored classification data to identify a first parameter from the text in the first document; compare the first parameter to a second parameter, the second parameter being obtained from a data store and being associated with a second document; determine annotation data based on the comparison, the annotation data determined based on the first parameter and the second parameter; and provide, to the computing device via the communications module, a signal that includes an instruction to cause the annotation data to be overlaid on a display of the computing device, the display of the computing device displaying a real-time image of the first document, the instruction including marker data identifying a location associated with the first document and influencing a location of the annotation in the display,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176